PER CURIAM.
This is an action for a declaratory judgment. The court below denied the plaintiff’s demand for a jury trial and the plaintiff appeals. The disposition of the court was plainly right since neither the pleadings nor the proof disclose any cause of action for damages, for the establishment of an interest in property, nor is any other issue of legal cognizance involved, but only a claim for the establishment of the plaintiff’s personal status. Our recent decision in Ring v. Spina, 2 Cir., 166 F.2d 546, not only does not contravene but bears out the result reached by the court below.
On the merits the findings of the trial court arc clearly supported by the evidence so that the judgment entered necessarily followed. Even if there had been error in denying a jury trial, as we hold there was not, the disposition of the case by the court below was justified since there was no question of fact having sufficient support in the evidence to submit to a jury as the basis for any claim against the defendants-appellees.
The judgment of the district court and the order denying a motion for a new trial are affirmed.